                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

HOG WILD TRUCKING, INC., on behalf of itself                                  PLAINTIFFS
and all similarly situated persons and entities

v.                          CASE NO. 3:18-CV-00254 BSM

KUMHO TIRE U.S.A., INC., a California corporation;
HYUNDAI TRANSLEAD, INC., a California
corporation; and HYUNDAI de MEXICO, S.A., a
foreign corporation                                                         DEFENDANTS

                                          ORDER

       The parties have indicated in their Rule 26(f) report [Doc. No. 31] that Hog Wild

Trucking, Inc. does not have the legal capacity to bring this lawsuit because of a prior

bankruptcy proceeding. It appears, however, that Hog Wild’s claims were assigned to Bud

Barnes, a former employee, who already filed a similar lawsuit against defendants. See

Barnes v. Kumho Tire U.S.A., Inc. et al., Case No. 3:19-CV-00076 BSM (E.D. Ark. filed

March 29, 2019).

       Assuming that Barnes validly serves all defendants, the parties propose to dismiss this

case and proceed with the Barnes lawsuit. Their specific plan, as it has been outlined in the

Rule 26 report, is acceptable. When they are ready to proceed, the parties should file a

motion to dismiss this lawsuit without prejudice.

       IT IS SO ORDERED this 28th day of May 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
